DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-15 of U.S. Patent No. 11212609 B1. Although the claims at issue are not identical, they are not patentably distinct from each other because they are merely a broader version of the patented claim language as mapped in the table below.

Application 17/534066
US Pat. No. 11212609 B1
Claim 1
See Claim: 1
Claim 2
See Claim: 2
Claim 3
See Claim: 2
Claim 4
See Claim: 1
Claim 5
See Claim: 1
Claim 6
See Claim: 1
Claim 7
See Claim: 3
Claim 8
See Claim: 4
Claim 9
See Claim: 5
Claim 10
See Claim: 14
Claim 11
See Claim: 6
Claim 12
See Claim: 7
Claim 13
See Claim: 8
Claim 14
See Claim: 9
Claim 15
See Claim: 9
Claim 16
See Claim: 12
Claim 17
See Claim: 12
Claim 18
See Claim: 12
Claim 19
See Claim: 14
Claim 20
See Claim: 15







Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 11 and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 11 and 20 recite the limitation "the outermost layer” in line 1 of each claim.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

 (a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1-20 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Shen et al (US 20210105555 A1).
Note: The following rejection under the Shen reference is based on the embodiment shown in figures 7-9, however other figures are referenced in the rejection in order to clarify the structure of the earphones of Shen. 

With respect to claim 1, Shen discloses a wearable audio device, comprising: 
a first cavity (Par.[0030] sound generating side #104 of the earcup #100 shown in figure 2 forms a first cavity with a user’s ear); 
a second cavity (Par.[0031][0034-0035] acoustic chamber #108 shown in figure 4 or #702 shown in figures 8,9 forms a second cavity in conjunction with sound driver diaphragm #120); 
a third cavity (Par.[0030][0035] outer covering #106 shown in figure 4 or #704 shown in in figures 7,8 forms a third cavity of the earcup #100); 
a driver disposed between the first cavity and the second cavity, the driver configured to provide an acoustic output (Par.[0038] fig.4 #120,122); 
a first mass and/or resistive port connecting the second cavity and the third cavity (figs.8,9 #706; Par.[0035] vents #706 are ports that connect the second and third cavities);  and
a second mass and/or resistive port connected to the third cavity (figs.7,8 #708; Par.[0035] vents #708 are ports that connect the third cavity to an external ambient environment).

With respect to claim 2, Shen discloses the wearable audio device of claim 1, further comprising: at least one mass port (fig.9 #706) connected to the second cavity; at least one resistive port (fig.9 #706) connected to the second cavity (Par.[0035] acoustic chamber #702 comprises two vents #706 that have been interpreted as either resistive or mass ports); and 
an additional port (figs.7,9 #708) connected to the first cavity, the second cavity, the third cavity or the ambient environment outside of the wearable audio device (Par.[0035] vents #708 are connected to at least the thirst cavity and an ambient environment).

With respect to claim 3, Shen discloses the wearable audio device of claim 2, wherein the additional port comprises a mass and/or resistive port (Vents #708 provide an inherent acoustic resistance to sound waves, thereby vents #708 are a resistive port).

With respect to claim 4, Shen discloses the wearable audio device of claim 1, further comprising at least one additional mass and/or resistive ports connected to the third cavity (figs.7,8 #708; at least 5 vents or ports connect the third cavity to an external ambient environment). (The terms “mass port” and “resistive port” have not been structurally defined by the present claim language to exclude the interpretation of the vents of Shen as being either a mass port or a resistive port.)

With respect to claim 5, Shen discloses the wearable audio device of claim 4, wherein the at least one additional mass and/or resistive port comprises three or more additional mass and/or resistive ports (figs.7,8 #708; at least 5 vents or ports connect the third cavity to an external ambient environment). (The terms “mass port” and “resistive port” have not been structurally defined by the present claim language to exclude the interpretation of the vents of Shen as being either a mass port or a resistive port.)

With respect to claim 6, Shen discloses the wearable audio device of claim 1, wherein the first mass and/or resistive port is further connected to the third cavity and/or the ambient environment outside of the wearable audio device (figs.8,9 #706; Par.[0035] vents #706 are ports that connect the second and third cavities).

With respect to claim 7, Shen discloses the wearable audio device of claim 1, wherein the wearable audio device comprises one of: an over-ear audio device, an on-ear audio device or an in-ear audio device (Par.[0030] earcup #100 is an over-ear audio device).

With respect to claim 8, Shen discloses the wearable audio device of claim 1, wherein each mass and/or resistive port comprises: a) a mass port; b) a resistive port; c) a mass port and a resistive port; or d) a single port that is both massive and resistive (The terms “mass port” and “resistive port” have not been structurally defined by the present claim language to exclude the interpretation of the vents of Shen as being either a mass port or a resistive port.)

With respect to claim 9, Shen discloses the wearable audio device of claim 1, further comprising a cover defining the third cavity (fig.8 #704; Par.[0035]).

With respect to claim 10, Shen discloses the wearable audio device of claim 9, wherein the second mass and/or resistive port is the only outlet to ambient from the third cavity (Par.[0035] vents #708 may be interpreted as a single port for connection to an ambient external environment)

With respect to claim 11, Shen discloses the wearable audio device of claim 9, wherein the cover is part of the outermost layer of the wearable audio device such that the second mass and/or resistive port vents to the ambient environment and the at least three additional mass and/or resistive ports vent to the ambient environment (Par.[0035] vents #708 are connected to an ambient environment).

With respect to claim 12, Shen discloses the wearable audio device of claim 1, further comprising an equalization port (fig.7 #701; Par.[0035]) connected to the first cavity.

With respect to claim 13, Shen discloses the wearable audio device of claim 1, wherein the second cavity has a smaller acoustic volume than the first cavity and the third cavity (See fig.4: cavity of element #108 is smaller than element #106).

With respect to claim 14, Shen discloses the wearable audio device of claim 1, wherein the third cavity and the second mass and/or resistive port maintain passive attenuation of an ear canal of a user at frequencies of ambient noise that range between approximately 500 Hertz (Hz) and approximately 2,000 Hz, while maintaining compliance at frequencies below approximately 500 Hz (Par.[0042] the graph of the frequency response of the headphones shown in figure 6 depicts a low-pass compliance at frequencies below 500Hz, and an attenuation of frequencies from approximately 500Hz - 2000Hz).

With respect to claim 15, Shen discloses the wearable audio device of claim 14, wherein the third cavity and the second mass and/or resistive port act as a low pass filter at frequencies of ambient noise below approximately 500 Hz (Par.[0042] the graph of the frequency response of the headphones shown in figure 6 depicts a low-pass compliance at frequencies below 500Hz, and an attenuation of frequencies from approximately 500Hz - 2000Hz)

With respect to claim 16, Shen discloses a wearable audio device, comprising: 
a set of earpieces (fig.1 #100; fig.7 #700), each comprising: 
a first cavity (Par.[0030] sound generating side #104 of the earcup #100 shown in figure 2 forms a first cavity with a user’s ear); 
a second cavity (Par.[0031][0034-0035] acoustic chamber #108 shown in figure 4 or #702 shown in figures 8,9 forms a second cavity in conjunction with sound driver diaphragm #120); 
a third cavity (Par.[0030][0035] outer covering #106 shown in figure 4 or #704 shown in in figures 7,8 forms a third cavity of the earcup #100); 
a driver disposed between the first cavity and the second cavity, the driver configured to provide an acoustic output (Par.[0038] fig.4 #120,122); 
a first mass and/or resistive port connecting the second cavity and the third cavity (figs.8,9 #706; Par.[0035] vents #706 are ports that connect the second and third cavities); and 
a second mass and/or resistive port connected to the third cavity (figs.7,8 #708; Par.[0035] vents #708 are ports that connect the third cavity to an external ambient environment); and
wherein the second cavity has a smaller acoustic volume than the first cavity and the third cavity (See fig.4: cavity of element #108 is smaller than element #106).
wherein the third cavity and the second mass and/or resistive port maintain passive attenuation of an ear canal of a user at frequencies of ambient noise that range between approximately 500 Hertz (Hz) and approximately 2,000 Hz, while maintaining compliance at frequencies below approximately 500 Hz (Par.[0042] the graph of the frequency response of the headphones shown in figure 6 depicts a low-pass compliance at frequencies below 500Hz, and an attenuation of frequencies from approximately 500Hz - 2000Hz).

With respect to claim 17, Shen discloses the wearable audio device of claim 16, further comprising: at least one mass port (fig.9 #706) connected to the second cavity; at least one resistive port (fig.9 #706) connected to the second cavity (Par.[0035] acoustic chamber #702 comprises two vents #706 that have been interpreted as either resistive or mass ports); and 
an additional and or resistive port (figs.7,9 #708) connected to the first cavity, the second cavity, the third cavity or the ambient environment outside of the wearable audio device (Par.[0035] vents #708 are connected to at least the thirst cavity and an ambient environment).

With respect to claim 18, Shen discloses the wearable audio device of claim 16, wherein the third cavity and the second mass and/or resistive port act as a low pass filter at frequencies of ambient noise below approximately 500 Hz (Par.[0042] the graph of the frequency response of the headphones shown in figure 6 depicts a low-pass compliance at frequencies below 500Hz).

With respect to claim 19, Shen discloses a wearable audio device, comprising: 
a set of earpieces (fig.1 #100, fig.7 #700), each comprising a cover (fig.7 #704) at least partially containing: 
a first cavity (Par.[0030] sound generating side #104 of the earcup #100 shown in figure 2 forms a first cavity with a user’s ear); 
a second cavity (Par.[0031][0034-0035] acoustic chamber #108 shown in figure 4 or #702 shown in figures 8,9 forms a second cavity in conjunction with sound driver diaphragm #120); 
a third cavity (Par.[0030][0035] outer covering #106 shown in figure 4 or #704 shown in in figures 7,8 forms a third cavity of the earcup #100); 
a driver disposed between the first cavity and the second cavity, the driver configured to provide an acoustic output (Par.[0038] fig.4 #120,122); 
a first mass and/or resistive port connecting the second cavity and the third cavity (figs.8,9 #706; Par.[0035] vents #706 are ports that connect the second and third cavities); and 
a second mass and/or resistive port connected to the third cavity (figs.7,8 #708; Par.[0035] vents #708 are ports that connect the third cavity to an external ambient environment), 
wherein the cover defines an outer bound of the third cavity, wherein the second mass and/or resistive port is the only outlet to ambient from the third cavity (Par.[0035] vents #708 may be interpreted as a single port for connection to an ambient external environment), and 
wherein the third cavity and the second mass and/or resistive port maintain passive attenuation of an ear canal of a user at frequencies of ambient noise that range between approximately 500 Hertz (Hz) and approximately 2,000 Hz, while maintaining compliance at frequencies below approximately 500 Hz (Par.[0042] the graph of the frequency response of the headphones shown in figure 6 depicts a low-pass compliance at frequencies below 500Hz, and an attenuation of frequencies from approximately 500Hz - 2000Hz).

With respect to claim 20, Shen discloses the wearable audio device of claim 19, wherein the cover is part of an outermost layer of the wearable audio device such that the second mass and/or resistive port vents to ambient (Par.[0035] cover #704 comprises the vents #708 that vent to an ambient environment).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Zurbruegg et al (US 20200178003 A1) discloses a hearing device with acoustically connected chambers. 
Price (US 20160029137 A1) discloses a mass port plug for customizing headphone drivers. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON R KURR whose telephone number is (571)270-5981.  The examiner can normally be reached on M-F: 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivian Chin can be reached on 571-272-7848.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


JASON R. KURR
Primary Examiner
Art Unit 2654



/JASON R KURR/Primary Examiner, Art Unit 2654